FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May , 2012 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X 1Q12 Results Consolidated net income totaled R$167 million in 1Q12 São Paulo, Brazil, May 7, 2012 - Grupo Pão de Açúcar [BM&FBOVESPA: PCAR4 (PN); NYSE: CBD] and Via Varejo S.A. [BM&FBOVESPA: VVAR3] announce their results for the first quarter of 2012 (1Q12) as follows: GPA Food’s operations comprise supermarkets (Pão de Açúcar and Extra Supermercado), hypermarkets (Extra), neighborhood stores (Minimercado Extra), cash-and-carry stores (Assaí), gas stations and drugstores; while GPA Consolidated’s operations comprise GPA Food and Viavarejo (Casas Bahia and Ponto Frio's bricks-and-mortar stores and NovaPontocom's e-commerce stores: Extra.com.br, PontoFrio.com.br and Casasbahia.com.br). GPA Food Gross sales up 11.0% in 1Q12 GPA Food recorded a 1Q12 EBITDA margin of 7.4% § Gross sales totaled R$7,371 million, up 11.0% over 1Q11 § Gross profit of R$1,726 million, up 12.3% over 1Q11 § EBITDA of R$493 million, up 16.9% year-on-year § Net income of R$161 million, a 10.9% improvement over 1Q11 GPA Consolidated EBITDA totaled R$758 million in 1Q12, up 30.1% over 1Q11, with margin at 6.2% Net income totaled R$167 million, up 25.8% over 1Q11 § Gross sales of R$13,660 million, up 10.4% over 1Q11 § Gross profit of R$3,256 million, up 14.3% year-on-year § EBITDA of R$758 million, up 30.1% over 1Q11 § Net income of R$167 million, a 25.8% improvement over 1Q11 Highlights GPA Food GPA Consolidated (R$ million) 1Q12 1Q11 Δ 1Q12 1Q11 Δ Gross Sales Revenue 7,371 6,640 11.0% 13,660 12,373 10.4% Net Sales Revenue 6,656 5,984 11.2% 12,147 10,869 11.8% Gross Profit 1,726 1,537 12.3% 3,256 2,848 14.3% Gross Margin 25.9% 25.7% 20 bps 26.8% 26.2% 60 bps EBITDA 493 422 16.9% 758 583 30.1% EBITDA Margin 7.4% 7.1% 30 bps 6.2% 5.4% 80 bps Net Financial Revenue (Expenses) (142) (162) -11.9% (336) (326) 3.1% % of net sales revenue 2.1% 2.7% -60 bps 2.8% 3.0% -20 bps Net Income - Controlling Shareholders 161 146 10.9% 167 132 25.8% Net Margin 2.4% 2.4% 0 bps 1.4% 1.2% 20 bps (1) Totals may not tally as the figures are rounded off and all margins were calculated as percentage of net sales revenue. (2) Net Income after minority interest. (3) Earnings before Interest, Taxes, Depreciation, Amortization and Net Financial Revenue (Expenses) 1 / 14 PERFORMANCE BY SEGMENT The Company operates in an integrated manner in two business segments, as shown below: GPA Food Electro Retail Supermarkets Hypermarket Proximity Gas Station and Drugstores Cash and Carry Cash and Carry SALES PERFORMANCE GPA Food and GPA Consolidated GPA Food GPA Food GPA Consolidated Retail Cash and Carry (R$ million) 1Q12 1Q11 Δ 1Q12 1Q11 Δ 1Q12 1Q11 Δ 1Q12 1Q11 Δ Gross Sales Revenue 7,371 6,640 11.0% 6,240 5,730 8.9% 1,131 910 24.2% 13,660 12,373 10.4% Net Sales Revenue 6,656 5,984 11.2% 5,621 5,158 9.0% 1,035 827 25.2% 12,147 10,869 11.8% Gross 'Same-Store' Sales Revenue 9.3% 5.6% 9.6% 6.8% Food 9.4% 3.6% Non-food 9.2% 11.6% GPA Food GPA Food’s gross sales increased 11.0% in 1Q12 over 1Q11. Gross same-store sales revenue were up 9.3%. In real terms, i.e. deflated by the IPCA inflation index, sales were up 4.1%. The main factors which contributed to this increase were: 4 Retail: gross sales increased 8.9% over 1Q11, chiefly due to the following factors: § The food category, in which grocery and perishables posted similar growth; § The non-food category, in which the highlight was the textile segment at Extra, due to the adoption of the new strategy for the Fall/Winter collection. The campaign to launch the collection was notable for the participation of actress Camila Pitanga, with garments by designer Marcelo Sommer; § The top performers among the Group’s formats were Extra Supermercado and Minimercado Extra, whose gross same-store sales revenue increased above the Group’s average; 2 / 14 § The Company opened one Extra Hiper store and converted five Extra Fácil stores into Minimercado Extra. Another 14 stores are under construction. 4 Cash-and-carry: gross sales increased by 24.2%, chiefly due to: § The repositioning of Assaí’s assortment, a process that began in the second half of 2011, for adjusting the assortment to the target publics (processors, distributors and users), benefiting average ticket growth; § The opening of one store in São Paulo. GPA Consolidated 4 Consolidated gross sales totaled R$13,660 million in 1Q12, up 10.4% over 1Q11. In addition to GPA Food, as mentioned above, the performance of Viavarejo also contributed to this result. Casas Bahia and Ponto Frio implemented new marketing campaigns for their bricks-and-mortar stores and continued to revise and adjust their assortments and reorganize their stores to adapt to the new positioning. E-commerce also contributed to this growth, strengthening the importance of the purchasing experience as a competitive advantage. Operating Performance GPA Food and GPA Consolidated GPA Food GPA Food GPA Consolidated Retail Cash and Carry (R$ million) 1Q12 1Q11 Δ 1Q12 1Q11 Δ 1Q12 1Q11 Δ 1Q12 1Q11 Δ Net Sales Revenue 6,656 5,984 11.2% 5,621 5,158 9.0% 1,035 827 25.2% 12,147 10,869 11.8% Gross Profit 1,726 1,537 12.3% 1,575 1,421 10.8% 151 116 30.8% 3,256 2,848 14.3% Gross Margin 25.9% 25.7% 20 bps 28.1% 27.6% 50 bps 14.6% 14.0% 60 bps 26.8% 26.2% 60 bps Selling Expenses (1,039) (938) 10.8% (938) (842) 11.4% (101) (95) 6.0% (2,061) (1,880) 9.6% General and Administrative Expenses (193) (177) 9.4% (183) (167) 9.2% (11) (9) 13.7% (437) (385) 13.5% Total Operating Expenses (1,233) (1,115) 10.6% (1,121) (1,010) 11.0% (112) (105) 6.7% (2,498) (2,266) 10.3% % of Net Sales Revenue 18.5% 18.6% -10 bps 20.0% 19.6% -40 bps 10.8% 12.7% -190 bps 20.6% 20.8% -20 bps EBITDA 493 422 16.9% 454 411 10.3% 40 11 261.9% 758 583 30.1% EBITDA Margin 7.4% 7.1% 30 bps 8.1% 8.0% 10 bps 3.8% 1.3% 250 bps 6.2% 5.4% 80 bps GPA Food In 1Q12, EBITDA totaled R$493 million, up 16.9% over 1Q11, with margin at 7.4%. 4 Retail: the EBITDA margin reached 8.1%, up 10 bps over 1Q11, due to: § A 50-bps gain in the gross margin as a result of: (i) continuous process of improving negotiations with suppliers; (ii) the improved sales mix and changes in the new consumption habits of Brazil’s middle class. This performance was in line with that in previous quarters. § Total operating expenses as a percentage of net sales revenue grew by 40 bps, chiefly due to the increase in personnel expenses as a result of the collective bargaining agreement, which was above inflation (as measured by the IPCA consumer price index), as well as higher marketing expenses in the period. 4 Cash-and-carry: the EBITDA margin came to 3.8%, a 250 bps improvement over 1Q11, due to: § A 60 bps gain in the gross margin, due to changes in the assortment for favoring a more profitable mix, with a focus on the channels aimed at processors, distributors and users. These initiatives enable scale gains and access to advantageous negotiations with suppliers. The sales area was also restructured, streamlining inventory management and increasing store productivity. The format adjustments also led to gains due to a reduction in logistics costs. § A reduction of 190 bps in total operating expenses as a percentage of net sales revenue, chiefly due to the upturn in sales as a result of store maturation and the dilution of fixed expenses, as well as the elimination of the bakery and butcher’s sections as of the second half of 2011. 3 / 14 GPA Consolidated 4 In 1Q12, consolidated EBITDA totaled R$758 million, up 30.1% over 1Q11, due to the previously-mentioned operational improvement at GPA Food, and progress in Viavarejo’s integration process, which centralized purchasing negotiations and operating expenses, leading to gross margin gains and reduction in expenses. Financial Performance and Debt GPA Food and GPA Consolidated Financial Result GPA Food GPA Consolidated (R$ million) 1Q12 1Q11 Δ 1Q12 1Q11 Δ Financial Revenue 106 92 14.6% 146 133 9.2% Financial Expenses (248) (254) -2.2% (481) (459) 4.9% Net Financial Revenue (Expenses) -11.9% 3.1% % of Net Sales Revenue 2.1% 2.7% -60 bps 2.8% 3.0% -20 bps Charges on Net Bank Debt (84) -5.3% (83) (98) -15.1% Cost of Discount of Receivables (48) -38.1% (218) (195) 11.6% Restatement of Other Assets and Liabilities (30) 11.3% (35) (32) 6.9% Net Financial Revenue (Expenses) -11.9% 3.1% GPA Food 4 The net financial expense was R$142 million in 1Q12, equivalent to 2.1% of net sales revenue, down 60 bps over 1Q11. The financial result was comprised of: § R$79 million in charges on the net bank debt, equivalent to 1.1% of net sales revenue, down 30 bps over 1Q11 (1.4%), favored by the reduction in interest rates; § R$30 million in discounted receivables cost, equivalent to 0.5% of net sales revenue, down 30 bps over 1Q11 (0.8%), also due to the continuous optimization of payment conditions and the decline in interest rates; § R$34 million in restatement of other assets and liabilities, which accounted for 0.5% of net sales revenue, stable from 1Q11 (0.5%). GPA Consolidated 4 The net financial result was an expense of R$336 million, equivalent to 2.8% of net sales revenue, down 20 bps over 1Q11. The financial result was comprised of: § R$83 million in charges on the net bank debt totaling, equivalent to 0.7% of net sales revenue, down 20 bps over 1Q11 (0.9%). As with GPA Food, the reduction in interest rates was the main contributing factor to the reduction in the period. § R$218 million in payment book and credit card receivables discounting costs, equivalent to 1.8% of net sales revenue, stable in comparison with that in 1Q11 (1.8%). § R$35 million in restatement of other assets and liabilities, which accounted for 0.3% of net sales revenue, stable from 1Q11 (0.3%). 4 / 14 Indebtedness GPA Food and GPA Consolidated GPA Food GPA Consolidated (R$ million) Short Term Debt Loans and Financing - short term (1,557) (1,915) (2,153) Debentures - short term (523) (502) (527) (502) Long Term Debt Loans and Financing- long term (1,365) (1,529) (1,554) Debentures - long term (1,896) (2,138) (2,298) (2,138) Total Gross Debt Cash and Marketable Securities 2,831 3,544 3,746 4,970 Net Debt Net Debt / EBITDA 1.36x 1.04x 0.78x 0.45x Payment book - short term - - (2,211) (2,263) Payment book - long term - - (112) (129) Net Debt with payment book - - Net Debt / EBITDA 1.36x 1.04x 1.51x 1.24x (1) EBITDA for the last 12 months GPA Food 4 GPA Food’s net debt totaled R$2,750 million as of 03/31/2012, up R$733 million over 12/31/2011. This increase was mainly due to the lower cash generation, which usually happens in the first quarter, especially when compared with the fourth quarter, period in which sales volume is higher and which carries a key seasonal factor. The net-debt-to-EBITDA ratio stood at 1.36x in 1Q12. GPA Consolidated 4 Net debt totaled R$4,847 million as of 03/31/2012, up R$1,079 million over 12/31/2011. The net-debt-to-EBITDA ratio was 1.51x. 5 / 14 Net Income 1Q12 - GPA Food and GPA Consolidated GPA Food GPA Food GPA Food Retail Cash and Carry (R$ million) 1Q12 1Q11 Δ 1Q12 1Q11 Δ 1Q12 1Q11 Δ 1Q12 1Q11 Δ EBITDA 493 422 16.9% 454 411 10.3% 40 11 261.9% 758 583 30.1% Depreciation and Amortization (147) (125) 17.8% (137) (118) 15.9% (10) (7) (186) (158) 17.9% Net Financial Revenue (Expenses) (142) (162) -11.9% (135) (144) -6.8% (8) (17) (336) (326) 3.1% Equity Income 4 7 4 7 - - 5 11 -54.0% Result from Permanent Assets (10) 0 (10) 0 (0) 0 7 3 126.5% Other Operating Revenue (Expenses) 0 (6) 0 (6) - - (2) (15) -88.2% Income Before Income Tax 198 138 43.5% 177 151 17.1% 21 246 97 152.3% Income Tax (51) (2) (45) (6) (6) 4 (84) 13 Minority Interest - Noncontrolling 14 10 41.7% 14 10 41.7% - - 4 22 -79.5% Net Income (1) - Controlling Shareholders 161 146 10.9% 146 155 -5.8% 15 167 132 25.8% Net Margin 2.4% 2.4% 0 bps 2.6% 3.0% -40 bps 1.5% 1.1% 1.4% 1.2% 20 bps GPA Food 4 In 1Q12, operating income before income tax totaled R$198 million, up 43.5% over 1Q11. The increase reflects the operational improvement in all formats and strict control over operating and financial expenses. 4 Net income totaled R$162 million in the quarter, up 10.9% over 1Q11. The increase in net income was lower than that of operating income before income tax due to a lower effective income tax rate in 1Q11. GPA Consolidated 4 In 1Q12, consolidated net income totaled R$167 million, with margin at 1.4%. Net income was up 25.8% over 1Q11, reflecting the continuing operational improvements in GPA Food and Viavarejo. C ash Flow GPA Food and GPA Consolidated GPA Food GPA Consolidated (R$ million) 1Q12 1Q11 Δ 1Q12 1Q11 Δ Cash Balance at beginning of period 3,544 2,468 1,076 4,970 4,426 544 Cash Flow from operating activities (245) (83) (562) (1,454) 892 EBITDA 493 422 71 758 583 175 Cost of Discount of Receivables (48) 18 (151) (165) 14 Working Capital (791) (619) (172) (1,170) (1,872) 702 Cash Flow from Investment Activities (222) 47 (202) (264) 63 Net CAPEX (209) (342) 133 (236) (346) 110 Aquisition and Others 34 120 (85) 34 82 (48) Cash Flow from Financing Activities 439 (650) (460) 880 (1,341) Dividends Payments and Others - (0) 0 - (0) 0 Net Proceeds (210) 439 (650) (460) 881 (1,341) Variation of Net Cash Generated (28) (685) (1,224) (838) (386) Cash Balance at end of period 2,831 2,441 391 3,746 3,588 158 GPA Food 4 In 1Q12 GPA Food’s cash flow was negative by R$713 million, down R$685 million over 1Q11, basically due to payments due in 1Q12 of debt raised in 2011. 6 / 14 GPA Consolidated 4 Cash flow in 1Q12 stood at R$1,224 million. The R$386 million change stemmed mainly from payments due in 1Q12 related to debt raised in 2011 CAPEX GPA Food and GPA Consolidated GPA Food GPA Consolidated (R$ million) 1Q12 1Q12 New stores and land acquisition 63 76 Store renovations and conversions 52 59 Infrastructure and Others 75 106 Total 189 241 GPA Food 4 In 1Q12, CAPEX totaled R$189 million: § R$63 million in store openings, construction and land acquisitions; § R$52 million in store renovations and conversions; and § R$75 million in infrastructure and others; 4 GPA Food opened two new stores in the first quarter, one Extra Hiper and one Assaí. In addition, five Extra Fácil stores were converted to the Minimercado Extra format. GPA Consolidated 4 In 1Q12, investments totaled R$241 million, which include R$52 million in Viavarejo: § R$76 million in the construction of new stores; § R$59 million in store renovation; and § R$106 million in infrastructure; 4 In addition to the opening of the GPA Food stores, the Company also opened two Viavarejo stores, one Casas Bahia and one Ponto Frio. 4 It is worth mentioning that 14 GPA Food stores are currently being refurnished. 4 Investments in the period are in line with the Company’s annual business plan. 7 / 14 Dividends GPA Consolidated GPA Consolidated (R$ million) 1Q12 1Q11 Δ Dividends 27.8 22.5 23.6% GPA Consolidated 4 On 05/07/2012, the Board of Directors approved the prepayment of interim dividends totaling R$0.11 per preferred share and R$0.10 per common share. Dividends to be paid in 1Q12 will total R$27.8 million, complying with Company’s Dividend Payment Policy, approved by the Board of Directors’ Meeting of 08/03/2009. 4 The interim payment referring to 1Q12 will be made on 06/20/2012. Shareholders registered as such on 06/11/2012 will be entitled to receive the payment. Shares will be traded ex-dividends as of 06/12/2012, until the payment date. 4 As for the fourth quarter, after the end of the 2012 fiscal year and the approval of the corresponding financial statements, the Company will pay shareholders the minimum mandatory dividends, calculated in accordance with Corporate Law, less the amounts prepaid throughout the fiscal year. 8 / 14 BALANCE SHEET ASSETS GPA Food GPA Consolidated (R$ million) Current Assets 8,167 7,678 9,150 15,466 14,882 17,276 Cash and Marketable Securities 2,831 2,441 3,544 3,746 3,955 4,970 Accounts Receivable 309 227 365 2,284 1,980 2,431 Credit Cards 215 179 252 381 394 478 Payment book - - - 1,988 1,404 1,985 Sales Vouchers and Others 90 44 109 106 369 175 Post-Dated Checks 4 6 4 4 6 4 Allowance for Doubtful Accounts (0) (2) (0) (195) (192) (211) Resulting from Commercial Agreements 392 302 447 392 302 447 Receivables Fund (FIDC) 1,086 1,160 1,182 2,364 1,960 2,559 Inventories 2,832 2,627 2,865 5,178 4,848 5,553 Recoverable Taxes 445 438 458 1,032 1,101 908 Expenses in Advance and Other Accounts Receivables 272 415 196 470 735 408 Noncurrent Assets 13,799 13,187 13,576 16,564 15,347 16,493 Long-Term Assets 2,243 2,197 2,054 3,893 3,358 3,855 Marketable Securities - 2 - Accounts Receivables 448 421 445 543 517 556 Paes Mendonça 448 431 445 448 431 445 Payment Book - - - 101 86 118 Allowance for Doubtful Accounts - (38) - (6) (44) (7) Recoverable Taxes 33 128 32 721 202 730 Fair Value Bartira 304 416 304 304 416 304 Deferred Income Tax and Social Contribution 442 592 456 1,211 1,358 1,250 Amounts Receivable from Related Parties 248 79 93 152 143 133 Judicial Deposits 652 488 616 809 611 738 Expenses in Advance and Others 116 73 108 153 109 144 Investments 161 145 156 258 229 253 Property and Equipment 6,523 6,072 6,446 7,436 6,862 7,358 Intangible Assets 4,873 4,773 4,919 4,977 4,898 5,026 TOTAL ASSETS 21,966 20,865 22,726 32,030 30,229 33,769 LIABILITIES GPA Food GPA Consolidated Current Liabilities 6,636 5,174 7,211 11,445 10,058 13,501 Suppliers 2,744 2,782 3,421 4,716 4,864 6,279 Loans and Financing 1,859 649 1,557 1,915 1,406 2,153 Payment Book (CDCI) - - - 2,211 1,521 2,263 Debentures 523 505 502 527 505 502 Payroll and Related Charges 321 257 376 712 530 759 Taxes and Social Contribution Payable 82 123 92 199 358 332 Dividends Proposed 103 115 103 103 116 103 Financing for Purchase of Fixed Assets 14 14 14 14 14 14 Rents 42 68 49 42 68 49 Acquisition of Companies 56 63 55 56 63 55 Debt with Related Parties 513 507 582 88 20 28 Advertisement 38 38 29 88 38 90 Provision for Restructuring 12 - 13 12 - 13 Tax Payments 91 - 168 94 0 171 Advanced Revenue 13 - 15 79 102 82 Others 223 53 234 587 451 609 Long-Term Liabilities 7,755 8,416 8,051 10,320 10,463 10,173 Loans and Financing 1,302 2,089 1,365 1,529 2,239 1,554 Payment Book (CDCI) - - - 112 87 129 Receivables Fund (FIDC) 1,167 1,128 1,236 2,383 2,346 2,420 Debentures 1,896 1,451 2,138 2,298 1,451 2,138 Acquisition of Companies 194 225 189 194 225 189 Deferred Income Tax and Social Contribution 1,107 1,303 1,115 1,107 1,313 1,115 Tax Installments 1,260 1,346 1,249 1,302 1,401 1,292 Provision for Contingencies 537 571 520 701 676 680 Advanced Revenue - 302 - 368 694 381 Others 291 - 240 326 32 276 Shareholders' Equity 7,575 7,275 7,463 10,265 9,708 10,094 Capital 4,708 4,894 4,758 6,130 6,106 6,129 Capital Reserves 392 364 384 392 364 384 Profit Reserves 1,279 765 1,112 1,279 765 1,112 Minority Interest 1,196 1,251 1,210 2,465 2,472 2,469 TOTAL LIABILITIES 21,966 20,865 22,726 32,030 30,229 33,769 9 / 14 INCOME STATEMENT GPA Food GPA Food Consolidated Retail Cash and Carry R$ - Million 1Q12 1Q11 Δ% 1Q12 1Q11 Δ% 1Q12 1Q11 Δ% 1Q12 1Q11 Δ% Gross Sales Revenue 7,371 6,640 11.0% 6,240 5,730 8.9% 1,131 910 24.2% 13,660 12,373 10.4% Net Sales Revenue 6,656 5,984 11.2% 5,621 5,158 9.0% 1,035 827 25.2% 12,147 10,869 11.8% Cost of Goods Sold (4,930) (4,448) 10.8% (4,046) (3,737) 8.3% (884) (711) 24.3% (8,891) (8,020) 10.9% Gross Profit 1,726 1,537 12.3% 1,575 1,421 10.8% 151 116 30.8% 3,256 2,848 14.3% Selling Expenses (1,039) (938) 10.8% (938) (842) 11.4% (101) (95) 6.0% (2,061) (1,880) 9.6% General and Administrative Expenses (193) (177) 9.4% (183) (167) 9.2% (11) (9) 13.7% (437) (385) 13.5% Total Operating Expenses (1,233) (1,115) 10.6% (1,121) (1,010) 11.0% (112) (105) 6.7% (2,498) (2,266) 10.3% Earnings before Interest, Taxes, Depreciation, Amortization - EBITDA 493 422 16.9% 454 411 10.3% 40 11 261.9% 758 583 30.1% Depreciation and Amortization (147) (125) 17.8% (137) (118) 15.9% (10) (7) 51.4% (186) (158) 17.9% Earnings before interest and Taxes - EBIT 346 297 16.5% 317 293 8.1% 29 4 593.9% 572 425 34.6% Financial Revenue 106 92 14.6% 98 92 6.6% 8 0 146 133 9.2% Financial Expenses (248) (254) -2.2% (233) (236) -1.6% (15) (17) -11.3% (481) (459) 4.9% Net Financial Revenue (Expenses) (142) (162) -11.9% (135) (144) -6.8% (8) (17) -54.2% (336) (326) 3.1% Equity Income 4 7 -42.7% 4 7 - - 5 11 -54.0% Result from Permanent Assets (10) 0 (10) 0 (0) 0 7 3 126.5% Other Operating Revenue (Expenses) 0 (6) 0 (6) - - (2) (15) -88.2% Income Before Income Tax 198 138 43.5% 177 151 17.1% 21 (13) 246 97 152.3% Income Tax (51) (2) (45) (6) (6) 4 (84) 13 Minority Interest - Noncontrolling 14 10 41.7% 14 10 41.7% - - 4 22 -79.5% Net Income - Controlling Shareholders 161 146 10.9% 146 155 -5.8% 15 167 132 25.8% Net Income per Share 0.64 0.51 24.4% Nº of shares (million) ex-treasury shares 260 257 GPA Food GPA Food Consolidated % Net Sales Revenue Retail Cash and Carry 1Q12 1Q11 1Q12 1Q11 1Q12 1Q11 1Q12 1Q11 Gross Profit 25.9% 25.7% 28.0% 27.6% 14.6% 14.0% 26.8% 26.2% Selling Expenses 15.6% 15.7% 16.7% 16.3% 9.8% 11.5% 17.0% 17.3% General and Administrative Expenses 2.9% 3.0% 3.3% 3.2% 1.0% 1.1% 3.6% 3.5% Total Operating Expenses 18.5% 18.6% 19.9% 19.6% 10.8% 12.7% 20.6% 20.8% EBITDA 7.4% 7.1% 8.1% 8.0% 3.8% 1.3% 6.2% 5.4% Depreciation and Amortization 2.2% 2.1% 2.4% 2.3% 1.0% 0.8% 1.5% 1.5% EBIT 5.2% 5.0% 5.6% 5.7% 2.8% 0.5% 4.7% 3.9% Net Financial Revenue (Expenses) 2.1% 2.7% 2.4% 2.8% 0.8% 2.1% 2.8% 3.0% Result from Permanent Assets and Others 0.2% -0.1% 0.2% 0.1% 0.0% 0.0% 0.0% 0.1% Income Before Income Tax 3.0% 2.3% 3.1% 2.9% 2.0% 1.6% 2.0% 0.9% Income Tax 0.8% 0.0% 0.8% 0.1% 0.5% 0.4% 0.7% 0.1% Minority Interest - noncontrolling 0.2% -0.2% 0.3% 0.2% 0.0% 0.0% 0.0% 0.2% Net Income - Controlling Shareholders 2.4% 2.4% 2.6% 3.0% 1.5% -1.1% 1.4% 1.2% (1) Net Icome after Minority Interest * In 1Q11, the net income of GPA Food’s controlling shareholders was recalculated and reduced from R$157 million to R$ 146 million, due to accounting methods between GPA Food and Viavarejo. As a result, minority interest was reduced from R$21 million to R$10 million in 1Q11. 10 / 14 Statement of Cash Flow (R$ million) GPA Consolidated Net Income for the period 162 111 Adjustment for Reconciliation of Net Income - - Deferred Income Tax 32 (32) Income of Permanent Assets Written-Off 7 Depreciation and Amortization 194 158 Interests and Exchange Variation 297 264 Adjustment to Present Value 23 (4) Equity Income (5) (11) Provision for Contingencies 13 27 Provision for low and losses of fixed assets (1) Share-Based Compensation 8 (7) Allowance for Doubtful Accounts 53 - 768 513 Asset (Increase) Decreases Accounts Receivable 399 (420) Inventories 350 (20) Taxes recoverable (116) (194) Other Assets (111) (196) Marketable Securities 3 (367) Related Parties 33 (10) Judicial Deposits (67) (118) 492 Liability (Increase) Decrease Suppliers (1,563) (696) Payroll and Charges (46) (65) Taxes andcontributions (123) 41 Contingencies (15) (7) Other Accounts Payable (74) 85 Net Cash Generated from (Used in) Operating Activities Cash Flow from Investment and Financing Activities GPA Consolidated Net cash from acquisitions - - Acquisition of Companies 7 - Capital Increase in Subsidiaries - 82 Acquisition of Property and Equipment (287) Increase of Intangible Asset (8) (59) Sale of Property and Equipment 28 - Net Cash Generated from (used in) Investment Activities Cash Flow from Financing Activities Increase (Decrease) of Capital 1 - Increase in Minority Interest - - Funding and Refinancing 1,785 2,127 Payments (2,124) (1,189) Interest Paid (122) (58) Dividend Payments - (0) Net Cash Generated from (used in) Financing Activities 880 Cash and Cash Equivalents at the Beginning of the Year 4,970 4,426 Cash and Cash Equivalents at the End of the Year 3,746 3,588 Change in Cash and Cash Equivalent 11 / 14 Breakdown of Gross Sales by Format (R$ million) 1Q12 % 1Q11 % Δ Pão de Açúcar 1,348 9.9% 1,212 9.8% 11.2% Extra Hiper 3,411 25.0% 2,958 23.9% 15.3% Extra Supermercado 1,143 8.4% 1,232 10.0% -7.2% Assaí 1,131 8.3% 910 7.4% 24.2% Others Business 337 2.5% 328 2.7% 2.8% GPA Food 7,371 54.0% 6,640 53.7% 11.0% Viavarejo 6,289 46.0% 5,733 46.3% 9.7% GPA Consolidated 13,660 100.0% 12,373 100.0% 10.4% Breakdown of Net Sales by Format (R$ million) 1Q12 % 1Q11 % Δ Pão de Açúcar 1,213 10.0% 1,091 10.0% 11.2% Extra Hiper 3,030 24.9% 2,623 24.1% 15.5% Extra Supermercado 1,044 8.6% 1,119 10.3% -6.7% Assaí 1,035 8.5% 827 7.6% 25.2% Others Business 334 2.8% 325 3.0% 2.9% GPA Alimentar 6,656 54.8% 5,984 55.1% 11.2% Viavarejo 5,491 45.2% 4,884 44.9% 12.4% GPA Consolidado 12,147 100.0% 10,869 100.0% 11.8% (1) Includes Minimercado Extra sales. (2) Includes Gas Station and Drugstores sales. (3) Includes Ponto Frio, Nova Casas Bahia and Nova Pontocom sales. 12 / 14 Sales Breakdown (% of Net Sales) GPA Food GPA Consolidated 1Q12 1Q11 1Q12 1Q11 Cash 53.3% 53.2% 40.6% 41.9% Credit Card 39.2% 39.0% 48.8% 46.8% Food Voucher 7.4% 7.6% 3.9% 4.9% Credit 0.1% 0.2% 6.7% 6.4% Post-Dated Checks 0.1% 0.2% 0.1% 0.1% Payment Book 0.0% 0.0% 6.6% 6.3% Stores Openings/Closings/Conversions per Format 12/31/2011 Opened Closed 03/31/2012 Pão de Açúcar 159 0 -1 158 Extra Hiper 132 1 0 133 Extra Supermercado 204 0 0 204 Minimercado Extra 72 0 -1 71 Assaí 59 1 0 60 Ponto Frio 401 1 -2 400 Casas Bahia 544 1 -1 544 Other Business 232 1 -1 232 Gas Satation 78 0 0 78 Drugstores 154 1 -1 154 GPA Consolidated 1,803 5 -6 1,802 Sale Area ('000 m
